DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
After further search and thorough examination of the application in view of the applicant’s arguments and amendment, claims 1-10 are found to be in condition for allowance.
The following is an examiner’s statement of reasons for allowance: The applicant teaches a system for obtaining wire information and a method thereof which includes a RFID tag obtaining a data of sensor of wire and transmits the data of sensor, an identification of the RFID tag, wherein the data of sensor includes current, temperature and humidity wherein the RFID has a clip clamping to the wire,  sensor of temperature and humidity to obtaining temperature and 
humidity, a coil antenna receiving the high-frequency electromagnetic waves which are emitted from the RFID reader, receiving electromagnetic waves of the wire, transmitting the data of sensor and the identification of the RFID tag, coupling a first induced electromotive force according to the high-frequency electromagnetic and coupling a second induced electromotive force according to the electromagnetic waves of the wire,an amplifying circuit electrically connecting with the coil antenna, generating a notice signal according to the first induced electromotive 
force and generating the wire information according to the second induced electromotive force; 
and a microprocessor coupling with the sensor of temperature and humidity, the microprocessor asking the RFID reader pause to emit the high-frequency electromagnetic waves according to the notice signal by the coil antenna, obtain the current according to the amplifying circuit and 
electromotive force and stores the charge in the first capacitor, the first capacitor transfers the
charge in the first capacitor to the second capacitor when the charge in the first capacitor is 
greater than a charge in the second capacitor, the notice signal is generated when the second 
capacitor reaches a certain voltage, the coil antenna couples the second induced electromotive 
force after the RFID reader pauses emitting the high-frequency waves, the coil antenna charges
the first capacitor according to the second induced electromotive force to generate a voltage on the resistor, the microprocessor obtains the voltage on the resistor and calculates the current 
according to the voltage on the resistor and a known resistor value of the resistor. These limitations in conjunction with other limitations in the claims were not shown by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL ST CYR whose telephone number is (571)272-2407. The examiner can normally be reached M to F 8:00-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIEL ST CYR
Primary Examiner
Art Unit 2876



/DANIEL ST CYR/Primary Examiner, Art Unit 2876